DETAILED ACTION
This communication is response to the application filed 01/12/2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 and 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2012/0263042 to Natarajan et al. (hereafter Natarajan) in view of US Pub. 2008/0008179 to Chen et al. (hereafter Chen).

Regarding claim 1, Natarajan discloses a method comprising, 
receiving location information from each of a plurality of nodes in a network, the plurality of nodes including at least one node that is moving relative to another node of the network (see Natarajan, Fig 1 and Fig 2; ¶ 0018; ¶ 0028; ¶ 0043-¶ 0046); and 
sending, by the one or more processors of the network controller, one or more forwarding rules to one or more nodes in the network, the one or more forwarding rules including the common segment to identify the next hops for the given node (see Natarajan, Fig 1 and Fig 2; ¶0014; ¶ 0018; ¶ 0028; ¶ 0029; ¶ 0043; ¶ 0052; ¶ 0055).

identifying, by one or more processors of a network controller, a target region for a given node of the network based on a plurality of routing paths, the target region encompassing two or more nodes in the network that are next hops for the given node and that have a common segment in the corresponding network addresses”.
However, Chen discloses converting the received location information for each node into a corresponding network address, the corresponding network address being based on a hierarchical cell-based partitioning scheme (see Chen, Fig 1-Fig 3; ¶ 0029: a method for encoding geolocation information into a next-generation internet protocol (IP) address, such as IPv6, to facilitate distribution of geolocation information among networked devices. By encoding the geolocation information of a first network device into the IP address assigned to the first network device, other network devices are able to readily obtain the geographical location of the first network device; ¶ 0032: FIG. 1 illustrates how the planet Earth may be divided into regions based on latitudes, longitudes, and/or altitudes to encode geolocation information into an IPv6 address; ¶ 0035: The geographical location of a network device anywhere on Earth may be encoded and/or be part of its IP address. For example, the 64-bit Network ID segment of an IPv6 address may include latitude, longitude, and altitude information for a network device; ¶ 0044; ¶ 0046; ¶ 0047; ¶ 0049); 
identifying, by one or more processors of a network controller, a target region for a given node of the network based on a plurality of routing paths, the target region 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 2, Natarajan in view of Chen discloses the method of claim 1, Natarajan does not explicitly disclose wherein the hierarchical cell-based partitioning scheme is based on a spherical geometry library.
However, Chen obvious discloses wherein the hierarchical cell-based partitioning scheme is based on a spherical geometry library (see Chen, ¶ 0032; ¶ 0035; ¶ 0040; ¶ 0044).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use spherical geometry library for the hierarchical cell0-based partitioning scheme based on user design preference since it is well-known to perform this teaching to achieve desired design goal.

Regarding claim 3, Natarajan in view of Chen discloses the method of claim 1, Natarajan does not explicitly disclose wherein the converting of the received location information for each node includes: for each node of the plurality of nodes, projecting a location of the node into a model of the Earth and a cube encapsulating the Earth using the location information from the node, the cube encapsulating the Earth being partitioned using the hierarchical cell-based partitioning scheme into a plurality of cells; and determining the corresponding network address for the location of the node based on a given cell of the plurality of cells in which the projected location falls.
However, Chen discloses wherein the converting of the received location information for each node includes: for each node of the plurality of nodes, projecting a location of the node into a model of the Earth and a cube encapsulating the Earth using the location information from the node, the cube encapsulating the Earth being partitioned using the hierarchical cell-based partitioning scheme into a plurality of cells; and determining the corresponding network address for the location of the node based on a given cell of the plurality of cells in which the projected location falls (see Chen, ¶ 0031; ¶ 0032; ¶ 0034; ¶ 0035; ¶ 0040; ¶ 0044).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 4, Natarajan in view of Chen discloses the method of claim 3, Natarajan does not explicitly disclose wherein the corresponding network address includes a segment of a cell identifier of the given cell.
However, Chen discloses wherein the corresponding network address includes a segment of a cell identifier of the given cell (see Chen, ¶ 0031; ¶ 0035; ¶ 0044).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 5, Natarajan in view of Chen discloses the method of claim 1, Natarajan does not explicitly disclose wherein the converting of the received location information for each node includes retrieving, from a database, a cell identifier that corresponds with a location of the node based on the received location information, the cell identifier being derived from the hierarchical cell-based partitioning scheme.
However, Chen discloses wherein the converting of the received location information for each node includes retrieving, from a database, a cell identifier that corresponds with a location of the node based on the received location information, the cell identifier being derived from the hierarchical cell-based partitioning scheme (see Chen, Fig 1-Fig 3; ¶ 0029: a method for encoding geolocation information into a next-generation internet protocol (IP) address, such as IPv6, to facilitate distribution of geolocation information among networked devices. By encoding the geolocation information of a first network device into the IP address assigned to the first network 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 6, Natarajan in view of Chen discloses the method of claim 1, wherein the identifying the target region includes generating a network configuration for the network for the plurality of routing paths (see Natarajan, ¶ 0018; ¶ 0028; ¶ 0043-¶ 0047; ¶0052-¶ 0060).

Regarding claim 7, Natarajan in view Chen discloses the method of claim 1, Natarajan does not explicitly disclose but Chen does discloses wherein the two or more nodes in the target region includes a moving node; and wherein the method further comprises: receiving new location information for the moving node; determining a new network address for the moving node based on the new location information; and when the new network address does not have the segment that is common to the 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 8, Natarajan in view of Chen discloses the method of claim 1, Natarajan does not explicitly disclose further comprising sending, by the one or more processors of the network controller, the corresponding network address to each node of the plurality of nodes in the network.
However, Chen discloses sending, by the one or more processors of the network controller, the corresponding network address to each node of the plurality of nodes in the network (see Chen, ¶ 0007; ¶ 0009; ¶ 0010; ¶ 0044).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Chen and incorporate it into the system of Natarajan to achieve an efficient geolocation determination and tracking for network devices (see Chen, ¶ 0006).

Regarding claim 9, Natarajan in view of Chen discloses the method of claim 1, further comprising: determining, by the one or more processors of the network controller, a routing path through the network based on the location information of the 

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as non-transitory computer-readable storage medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2011/0074547 to Seshadri discloses communication device including local location information.
US Patent 9,729,381 to Hancock et al. discloses unified geographic database and methods of creating, maintaining and using the same.
US Patent 10,771,571 to Whiting discloses method and system for pinpointing the location of an electronic device.
US Patent 10,447,575 to Morris discloses routing methods, systems, and computer program products.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464